Citation Nr: 0020393	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  98-19 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel



INTRODUCTION

The appellant served on active duty from December 1971 to 
February 1974.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  The veteran died in December 1989.  The cause of death 
was respiratory failure due to bronchopneumonia.

2.  At the time of the veteran's death, service connection 
was in effect for schizophrenia.

3.  The veteran's service-connected schizophrenia did not 
cause or contribute to his demise.

4.  Competent evidence attributing the cause of death 
(respiratory failure due to bronchopneumonia) to active 
service has not been presented.


CONCLUSION OF LAW

A service-connected disorder did not cause or substantially 
or materially contribute to the veteran's death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from an October 1997 rating decision that 
denied service connection for the cause of the veteran's 
death.  At the time of the veteran's death he was 100 percent 
service connected for undifferentiated schizophrenia from 
September 1986.  The veteran had no other service connected 
disabilities.

Dependency and indemnity compensation is paid to a surviving 
spouse of a qualifying veteran who died from a service- 
connected disability.  38 U.S.C.A. § 1310 (West 1991); see 
Hanna v. Brown, 6 Vet. App. 507, 510 (1994).  To establish 
entitlement to service connection for the cause of the 
veteran's death, the evidence of record must show that a 
disability incurred or aggravated in service was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312 (1999).  A service-connected disability will be 
considered as the principal cause of death when such 
disability, "singly or jointly with another condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto." 38 C.F.R. § 3.312(b).  To be 
considered a contributory cause of death, it must be shown 
that the service-connected disability "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death." 38 C.F.R. § 3.312(c)(1).  It is not sufficient to 
show that the service-connected disability casually shared in 
producing death; rather, a causal connection must be shown. 
Id.  A claim for dependency and indemnity compensation is 
like any other claim for service-connected benefits and must 
be well grounded.  See Johnson v. Brown, 8 Vet. App. 423, 426 
(1995); 38 U.S.C.A. § 5107(a) (West 1991).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  A well-grounded claim for service connection 
generally requires medical evidence of a current disability; 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

The appellant filed a claim for service connection for the 
cause of the veteran's death in January 1990.  The RO denied 
service connection for cause of death in a June 1990 rating 
decision.  This denial was appealed to the Board, and in 
March 1992, the Board remanded the appeal for clarification 
and additional development.  The case was returned to the 
Board.  In November 1995, the Board denied the claim for 
service connection for the cause of the veteran's death as 
not well grounded. 

The Board's denial was appealed to the U. S. Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veteran's Appeals prior to March 1, 1999) (hereinafter 
Court), and in March 1997, the Court affirmed the Board's 
denial of service connection on the basis that the claim was 
not well grounded.

In April 1997 the appellant submitted additional medical 
evidence and petitioned the RO to reopen the claim for 
service connection for the cause of the veteran's death.  The 
claim was reopened based on the submission of new and 
material evidence, and in October 1997 the RO denied service 
connection for the cause of the veteran's death, which formed 
the basis for the instant appeal.

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant 
submitted a private medical opinion from Dr. J. that linked 
the veteran's service connected schizophrenia with drug abuse 
and that to the cause of his death.  Initially, the Board 
notes that it views the issue of well- groundedness in a 
vacuum.  The threshold for a well-grounded claim is "unique 
and uniquely low."  The claim need only be "plausible".  
Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 2000).  
Therefore, Dr. J.'s opinion well grounds this claim.

The RO has met its duty to assist the appellant in the 
development of her claim under 38 U.S.C.A. § 5107 (West 
1991).  Service medical records are of record, and records 
were obtained from identified private and VA Medical Center 
treatment sources.  In the opinion issued by the Court in 
March 1997, the Court commented that although the claim was 
not well grounded at that point, both the VA and the Board 
had made commendable efforts to assist the appellant in 
obtaining the veteran's medical records and in informing her 
of the evidence she needed to well ground her claim.  
Therefore any duty to suggest evidence owed under 38 C.F.R. 
§ 3.103 (1999) has been met.  The Board obtained a Veteran's 
Health Administration expert opinion regarding the 
relationship between his service connected schizophrenia and 
his death.  In May 2000, the appellant and the representative 
were notified that they had 60-days to submit any additional 
evidence in response to the expert medical opinion obtained 
by the Board, and a copy of that opinion was furnished to the 
appellant.  No additional evidence was submitted.  
Furthermore, there is no indication from the appellant or her 
representative that there is outstanding evidence which would 
be relevant to this claim.

When determining whether a claim is well grounded, the 
evidence submitted in support of the claim must be accepted 
as true; however, once well-groundedness is established, the 
weight and credibility of the evidence must be assessed.  
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

On December 5, 1989 the veteran entered the hospital with a 
complaint of severe shortness of breath since the day before.  
His skin was cold, sweaty and his color was pale.  There was 
bilateral wheezing on inspiration and expiration.  A 
psychiatric history was noted and he was said to have a 
history of active intravenous drug abuse.  In a consultation 
report, a history of schizophrenia and drug abuse was noted.  
He was admitted in severe respiratory distress and arrested.  
Resuscitation efforts were unsuccessful and the veteran died.  
It was noted that the veteran was in peripheral 
vasoconstriction and attempts to obtain laboratory specimens 
failed.

An investigation was carried out by the Institute of Forensic 
Sciences.  After review of the medical summary, information 
supplied by the family and an external examination of the 
body, the forensic pathologist concluded that this was a case 
of natural death and an autopsy was deemed not necessary.  
The cause of death was respiratory failure due to 
bronchialpneumonia.  Post-mortum toxicology indicated that 
the blood was negative for alcohol, cocaine or 
benzoylecgonine.  

The appellant testified before the RO in December 1994.  She 
had been married to the veteran for about 10 years prior to 
his death.  During his lifetime the veteran used a lot of 
medications prescribed by the VA.  The veteran used other 
illegal medications.  The appellant did not know what other 
drugs the veteran used.  The veteran told her he used illegal 
drugs because the prescribed medications were inadequate.  He 
told her that he used to inject himself.  She had seen the 
marks on his legs and calluses on his arms.  He was at his 
mother's house prior to his death, and he was in a very 
depressed state.  He was thin and very deteriorated.  He had 
lost 40-50 pounds in the last months prior to his death.  He 
was not eating but he was using drugs prior to the end.  He 
had fevers and diarrhea.  He had the classic symptoms of a 
person with AIDS or the HIV virus.  She thought that if her 
husband had not had the nervous condition, he would not have 
used drugs and he would not have died.  He had the type of 
pneumonia associated with people who took drugs and were 
infected with HIV.  She knew that the post-mortum toxicology 
report was negative for alcohol and drugs.  She attributed 
this to that in his last days, he had locked himself up in 
his mother's house.  She believed he had AIDS because the 
funeral home was notified by the Menonita Clinic about it, 
and the funeral director told her.  During the hearing the 
representative mentioned the names of other veterans who also 
died from AIDS who were friends of the veteran and used the 
same needles.  The appellant also testified that the anxiety 
caused by his schizophrenia caused him to go out jogging.  He 
used to go out in the very cold and jog and when he returned 
he was sweaty.  This could have caused him to develop the 
pulmonary condition.

Service medical records revealed that at the time of the 
veteran's entrance examination in November 1971, his 
respiratory and psychiatric evaluations were normal.  He 
denied asthma, shortness of breath, depression, excessive 
worry or nervous trouble of any sort.  In March 1972 he was 
diagnosed with an upper respiratory infection.  At his 
November 1973 separation examination his respiratory 
examination was normal.  His chest X-ray at separation in 
November 1973 was normal.  

On VA examination in December 1974 his lungs were clear.  X-
ray revealed a calcified granuloma in the right base.  The 
lung fields were essentially clear and there was no pleural 
pathology.  Anxiety neurosis with dissociative features was 
diagnosed.  Service connection for anxiety neurosis with 
dissociative features was granted in June 1975.

The veteran had inpatient treatment at the VA Medical Center 
from June to October 1976 for undifferentiated schizophrenia.  
He was treated with various combinations of psychotropic 
drugs.  Service connection for schizophrenia was granted in 
April 1977.  He was admitted for treatment of schizophrenia 
with paranoid features in October 1977 and discharged in 
November 1977 with poor improvement.  He was admitted in 
March 1979 for treatment of schizophrenia.  In a private 
psychiatric evaluation conducted in June 1979, chronic 
undifferentiated schizophrenia with paranoid features was 
diagnosed.  He was unable to handle his funds and needed some 
supervision.  He was unable to perform gainful activity or 
engage in academic activity.  His prognosis was poor.

A VA psychiatric evaluation in February 1980 concluded that 
the schizophrenia was moderately-severe to severe.  In 
February 1981 his treating psychiatrist indicated his 
condition was severe.  Fee-basis records from May 1986 
indicated his condition was somewhat deteriorating.  A VA 
examination was conducted in September 1986.  He exhibited a 
severe anxiety syndrome.  He denied the use of alcohol or 
drugs.  There was a variable diminution in his appetite.  His 
predominant mood was of irritability with depression.  
Schizophrenia was chronic and active.  A May 1987 fee-basis 
record indicated there was no improvement.

In April 1988 private medical records, he was seen with a 
complaint of fever, shortness of breath and respiratory 
difficulty.  A history of intravenous drug abuse was 
indicated.  There was reticulonodular infiltrate in both 
pulmonary fields.  There were decreased breath sounds 
bilaterally, and rhonchus with occasional wheezes.  
Pneumonia: rule-out bilateral pneumonia due to Pneumocystis 
carinii was indicated.  A VA Medical Center record from 
October 1988 reported that the veteran was seen for a 2-3 
week history of a dry cough with low-grade fever.  He had a 
history of intravenous drug abuse.  He had no chills, no 
shortness of breath or hemoptysis.  On examination his lungs 
were clear to auscultation with expiratory rhonchi at the 
bases.  Bronchopneumonia was diagnosed.  A private examiner 
in August 1989 indicated that the veteran had developed 
bizarre behavior and was disheveled with poor hygiene.

In January 1995, J. M. S. submitted a statement that he had 
used marijuana and cocaine with the veteran.  He stopped 
socializing with the veteran when the veteran wanted to use 
injections and he did not.  M. S. N. stated that she caught 
the veteran using controlled substances by injection.  He 
bled from the injection sites in his legs and he appeared 
under the influence most of the time.  R. R. M. shared drugs 
with the veteran.  The veteran used drugs to feel good and 
less depressed.  A. L. N. stated that the veteran used drugs 
by veins and by nose.

In March 1996, Dr. J. furnished a medical opinion.  Based on 
the VA records and the veteran's wife's testimony, the 
veteran had no history of suffering from any physical 
condition or drug dependence.  In December 1989 the veteran 
died.  According to the certificate it was due to 
bronchopneumonia (AIDS).  His wife stated that the veteran 
told her that he started using intravenous heroin around 1985 
because he was always feeling extremely anxious, insomnic, 
quite pessimistic, and very much restless (auto-medication).  
In this doctor's opinion, the veteran's drug abuse was 
directly related and due to his service connected 
schizophrenia, and for this reason without any doubt, the 
cause of his death was due to his drug abuse.  From review of 
the veteran's records, there was not even a single mention 
that he was using drugs prior to being inducted into the 
military.  The appellant later indicated that Dr. J. had 
furnished this opinion after review of the claims folder and 
was not a treating physician.

A medical expert opinion was furnished at the Board's request 
in May 2000.  The examiner reviewed the two volumes of 
records that comprised the claims folder.  The examiner had 
also considered the theories propounded by the appellant with 
regard to the alleged connection between the veteran's 
schizophrenia and his death from bronchopneumonia.  The 
examiner indicated he was able to render an opinion within a 
reasonable degree of medical certainty.  The record indicated 
that the veteran suffered from chronic schizophrenia since at 
least the late 1970's.  He was treated with a variety of 
medications during his life, but it appeared that either he 
was not compliant with his medications, or they were only 
partially effective in controlling his psychotic symptoms.  
The record regarding his use or abuse of drugs was 
inconsistent and contradictory.  The veteran denied such use 
several times and the appellant was unable to confirm drug 
use.  A report of an examination conducted in October 1988 
when he was diagnosed with bronchopneumonia as an outpatient 
reported "legs-venipuncture marks."  It was also noted that 
in an acute medical event in the emergency room just prior to 
his death, Narcan (an opiate agonist) was administered 
without any documented response.  The record stated that he 
had a history of drug addiction.  The terminal event occurred 
in December 1989 when he was brought to the emergency room in 
acute respiratory distress.  He expired within 2-hours 
despite substantial efforts to revive him.  A toxic screen 
for alcohol and drugs was negative.  The cause of death was 
listed as bronchoneumonia [sic].  The examiner was able to 
find absolutely no documentation of a known or suspected 
diagnosis of AIDS in any of the medical records.  Although 
there was no documentation that the veteran had AIDS, it was 
of course known that the use of "dirty" needles by 
intravenous drug abusers was a risk factor for HIV.  There 
was evidence that the veteran might have been an intravenous 
drug abuser at times in his life.  In response to the 
question, "Was it as likely as not that his use of illegal 
drugs, specifically intravenous drug abuse, was due to 
schizophrenia?", the examiner responded, "No.  While it was 
true that a significant number of people with major mental 
illness may also abuse drugs, there is no clear nexus between 
the two conditions."

At the time of the veteran's death, service connection was in 
effect for schizophrenia, evaluated as 100 percent disabling.  
The preponderance of the evidence is against a finding that 
service connected schizophrenia caused or contributed 
substantially or materially to the veteran's death from 
bronchopneumonia and respiratory failure.  The preponderance 
of the evidence is against a finding that schizophrenia led 
to illicit drug use which led to HIV/AIDS which caused death 
by respiratory infection.  

The Board has considered Dr. J.'s opinion, which was based on 
a review of the claims folder.  The Board notes that the 
doctor attributed the veteran's death by bronchopneumonia to 
AIDS when he indicated AIDS parenthetically.  However, there 
was no diagnosis of AIDS or an HIV infection during the 
course of the veteran's lifetime or in post-mortem records.  
The doctor provided no basis for his conclusion that the 
veteran had an HIV infection or had AIDS.  Therefore, 
although the doctor was unequivocal in his conclusion that 
drug abuse was due to schizophrenia and drug abuse caused the 
veteran's death, the opinion lacks any medical substantiation 
for its conclusion that the veteran had HIV/AIDS.  
Accordingly, the Board must assign it less probative value 
than the expert medical opinion furnished in May 2000.

The VA expert medical opinion was based on review of the 
claims folder including the statement of Dr. J.  The expert 
medical opinion concluded that there was no clear nexus 
between intravenous drug use and schizophrenia.  This 
examiner could find no documentation of a known or suspected 
AIDS diagnosis in the record, and the Board's review found 
the same.  Therefore Dr. J.'s conclusion was based on the 
assumption that the veteran died of an AIDS-related 
pneumonia, but this is not supported by the other evidence.  

The appellant testified that the veteran had the classic 
symptoms of AIDS, and that she was told by the funeral 
director that he had AIDS.  Lay testimony is competent only 
when it regards the observable features or symptoms of injury 
or illness, but may not be relied upon for establishing a 
medical diagnosis.  Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  The appellant lacks the medical training and 
expertise to diagnose AIDS in the veteran.  Her assertion 
that she was told by the funeral director is unpersuasive.  
Her testimony in this regard lacks probative value.  There is 
no evidence that a funeral director is competent to enter a 
diagnosis.  Since the VA examiner's conclusion is supported 
by the medical evidence, it is more probative, and therefore 
the evidence against the claim outweighs Dr. J.'s opinion.  

In sum, the Board is presented with a conflict in the 
evidence.  Dr. J. has attributed the cause of death to AIDS 
and drug use due to the veteran's service connected 
schizophrenia.  However, his opinion that the veteran had 
AIDS is unsupported in the record and contradicted by the 
death certificate and the opinion of a VA doctor.  Therefore, 
we accord the opinion of Dr. J. little probative value.  The 
opinion of the VA doctor had the benefit of a review of the 
claims file, including the opinion of Dr. J.  We also find 
that the VA opinion is more consistent with the other 
evidence of record.  Ultimately, the VA examiner determined 
that there was no evidence that the veteran died due to AIDS 
and that the cause of death was not associated with the 
service connected disability.  The Board has balanced all the 
evidence of record and concludes that the most probative 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Given that service connection was not in effect for 
bronchopneumonia or respiratory failure, it is also necessary 
to determine if such disability was incurred in or aggravated 
during active service.  

An examination of the respiratory system at the time of his 
enlistment in 1971 indicated that it was normal.  The service 
medical records document that the condition of his 
respiratory system including X-ray examination of his chest 
at separation was normal.  This establishes that the 
inservice episode of an upper respiratory infection was acute 
and resolved.

Although a granuloma was noted in his lungs in December 1974, 
there was no pleural pathology on X-ray.  Respiratory 
difficulty including pneumonia or rule-out pneumonia 
diagnoses were not noted until 1988, many years after 
separation from service.  No examiner has attributed 
bronchopneumonia or respiratory failure to service.  There is 
no competent evidence of inservice bronchopneumonia or 
respiratory failure and no competent evidence linking post-
service bronchopneumonia or respiratory failure to service.  
Accordingly, a claim for service connection for 
bronchopneumonia or respiratory failure would not be well 
grounded, and would not be service connected.  Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed.Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303 (1999).

ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

